Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s amendment 
Each of the independent claims include an incorrect antecedent basis of the route under 35 U.S.C. sec. 112b.  The office is correcting the antecedent basis errors made by the applicant.
1. (Currently Amended) A route navigation apparatus comprising:

an output device configured to output music information, in an audible form, to a user;

a memory; and

at least one processor or circuit which functions as:

a selection unit configured to select predetermined music information in accordance with an operation that has been made by the user with respect to the output music information; and

a provision unit configured to provide, based on atmosphere information corresponding to the selected predetermined music information and route atmosphere information corresponding to each of a plurality of route candidates, a route to the user that corresponds to the route atmosphere information matching the atmosphere information corresponding to the selected predetermined music information,

wherein [[a]] the route is composed of a plurality of sections,

atmosphere information for respective section is obtained based on environment information for respective section, and

atmosphere information corresponding to_[[a]] the route is obtained by specifying the most frequent music information corresponding to the atmosphere information for the respective section.
14. (Currently Amended) A method for controlling a route navigation apparatus comprising:
outputting music information, in an audible form, to a user;
selecting predetermined music information in accordance with an operation that has been made by the user with respect to the output music information, and
providing, based on atmosphere information corresponding to the selected predetermined music information and route atmosphere information corresponding to each of a plurality of route candidates, a route to the user that corresponds to the route atmosphere information matching the atmosphere information corresponding to the selected predetermined music information,
wherein [[a]] the  route is composed of a plurality of 
sections,
atmosphere information for respective section is 
obtained based on environment information for 
respective section, and
atmosphere information corresponding to [[a]] the route is obtained by specifying the 
most frequent music information corresponding to 
the atmosphere information for the respective section. 

15. (Currently Amended) An information processing server that communicates with a route navigation apparatus including: an output device configured to output music information, in an audible form, to a user; 
a selector configured to select predetermined music information in accordance with an operation that has been made by the user with respect to the output music information; and 
a display configured to display a route corresponding to the selected predetermined music information to the user, the information processing server comprising:
a determination unit configured to determine, based on atmosphere information corresponding to the selected predetermined music information and route atmosphere information corresponding to each of a plurality of route candidates, the route to the user that corresponds to the route atmosphere information matching the atmosphere information corresponding to the selected predetermined music information,
wherein [[a]] the  route is composed of a plurality of sections,
atmosphere information for respective section is obtained based on environment information for respective section, and
atmosphere information corresponding to [[a]] the  route is obtained by specifying the most frequent music 
information corresponding to the 
atmosphere information for the respective section.
16. (Currently Amended) A route navigation system comprising a route navigation apparatus and an information processing server,
the route navigation apparatus including:
an output device configured to output music information, in an audible form, to a user;
a selection unit configured to select predetermined music information in accordance with an operation that has been made by the user with respect to the output music information; and
a provision unit configured to provide, based on atmosphere information corresponding to the selected predetermined music information and route atmosphere information corresponding to each of a plurality of route candidates, a route to the user that corresponds to the route atmosphere information matching the atmosphere information corresponding to the selected predetermined music information, and
the information processing server including:
 
a determination unit configured to determine the route corresponding to the predetermined music information,
wherein [[a]] the  route is composed of a plurality of sections,
atmosphere information for respective section is 
obtained based on environment information for 
said respective section, and
atmosphere information corresponding to [[a]] the route is obtained by specifying the 
most frequent music information corresponding to the 
atmosphere information for the respective section.

Notice of Allowance 
Claims 1-11, and 14-16 are allowed.  All rejections are withdrawn.  The amendments after final dated  2-12-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 14-16.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] route navigation apparatus comprising:
an output device configured to 
output music information, 
in an audible form, to 
a user;
a memory; and
at least one processor or circuit which functions as:
a selection unit configured to 
select predetermined music information 
in accordance with an operation that has been made by the user with respect to the output music information; and
a provision unit configured to 
provide, based on 
atmosphere information corresponding to 
the selected predetermined music information and 
route atmosphere information corresponding to 
each of a plurality of route candidates, 
a route to the user that corresponds to the route atmosphere information matching 
the atmosphere information corresponding to the selected predetermined music information,
wherein the route is composed of 
a plurality of sections,
atmosphere information for respective section is 
obtained based on 
environment information for respective section, and
atmosphere information corresponding to the route is obtained by specifying the most frequent music 
information corresponding to the 
atmosphere information for 
the respective section”.
Masutani discloses a route navigation device.  It is silent as to  “[a] route navigation apparatus comprising:
an output device configured to 
output music information, 
in an audible form, to 
a user;
a memory; and
at least one processor or circuit which functions as:
a selection unit configured to 
select predetermined music information 
in accordance with an operation that has been made by the user with respect to the output music information; and
a provision unit configured to 
provide, based on 
atmosphere information corresponding to 
the selected predetermined music information and 
route atmosphere information corresponding to 
each of a plurality of route candidates, 
a route to the user that corresponds to the route atmosphere information matching 
the atmosphere information corresponding to the selected predetermined music information,
wherein the route is composed of 
a plurality of sections,
atmosphere information for respective section is 
obtained based on 
environment information for respective section, and
atmosphere information corresponding to the route is obtained by specifying the most frequent music 
information corresponding to the 
atmosphere information for 
the respective section”.

Braunhofer teaches that music which is different can be played based on a location of a user. This reference is silent as to the most frequently played music.  
Braunhofer is silent as to  “[a] route navigation apparatus comprising:
an output device configured to 
output music information, 
in an audible form, to 
a user;
a memory; and
at least one processor or circuit which functions as:
a selection unit configured to 
select predetermined music information 
in accordance with an operation that has been made by the user with respect to the output music information; and
a provision unit configured to 
provide, based on 
atmosphere information corresponding to 
the selected predetermined music information and 
route atmosphere information corresponding to 
each of a plurality of route candidates, 
a route to the user that corresponds to the route atmosphere information matching 
the atmosphere information corresponding to the selected predetermined music information,
wherein the route is composed of 
a plurality of sections,
atmosphere information for respective section is 
obtained based on 
environment information for respective section, and
atmosphere information corresponding to the route is obtained by specifying the most frequent music 
information corresponding to the 
atmosphere information for 
the respective section”.

The ‘620 teaches where if the user takes a route a different music selection can be played. However this is silent as to a most frequently played music as the atmosphere information for the road segment.
The ‘620 is silent as to  “[a] route navigation apparatus comprising:
an output device configured to 
output music information, 
in an audible form, to 
a user;
a memory; and
at least one processor or circuit which functions as:
a selection unit configured to 
select predetermined music information 
in accordance with an operation that has been made by the user with respect to the output music information; and
a provision unit configured to 
provide, based on 
atmosphere information corresponding to 
the selected predetermined music information and 
route atmosphere information corresponding to 
each of a plurality of route candidates, 
a route to the user that corresponds to the route atmosphere information matching 
the atmosphere information corresponding to the selected predetermined music information,
wherein the route is composed of 
a plurality of sections,
atmosphere information for respective section is 
obtained based on 
environment information for respective section, and
atmosphere information corresponding to the route is obtained by specifying the most frequent music 
information corresponding to the 
atmosphere information for 
the respective section”.

Kim teaches recommending music based on atmosphere.   Kim is silent as to the most frequently played music as claimed.  Kim is silent as to  “[a] route navigation apparatus comprising:
an output device configured to 
output music information, 
in an audible form, to 
a user;
a memory; and
at least one processor or circuit which functions as:
a selection unit configured to 
select predetermined music information 
in accordance with an operation that has been made by the user with respect to the output music information; and
a provision unit configured to 
provide, based on 
atmosphere information corresponding to 
the selected predetermined music information and 
route atmosphere information corresponding to 
each of a plurality of route candidates, 
a route to the user that corresponds to the route atmosphere information matching 
the atmosphere information corresponding to the selected predetermined music information,
wherein the route is composed of 
a plurality of sections,
atmosphere information for respective section is 
obtained based on 
environment information for respective section, and
atmosphere information corresponding to the route is obtained by specifying the most frequent music 
information corresponding to the 
atmosphere information for 
the respective section”.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668